UNITED STATES COURT OF APPEALS
Filed 1/2/97
                            FOR THE TENTH CIRCUIT



    WESLEY OLIVER,

               Plaintiff-Appellant,

    v.                                                 No. 96-6141
                                                  (D.C. No. CIV-95-91-R)
    SHIRLEY S. CHATER, Commissioner                    (W.D. Okla.)
    of Social Security Administration, *

               Defendant-Appellee.




                            ORDER AND JUDGMENT **



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff Wesley Oliver, proceeding pro se, appeals from an order of the

district court affirming the Secretary’s determination that he is not entitled to

disability benefits. Mr. Oliver claimed disability due to problems with his back,

feet, legs, shoulder, knees, elbows, arms, and hands, as well as hypertension,

shortness of breath, and kidney problems. The administrative law judge (ALJ)

determined at step five of the five-step sequential process, see Williams v.

Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988), that Mr. Oliver could perform the

full range of sedentary work.

      On appeal, Mr. Oliver argues that the ALJ’s decision is not supported by

substantial evidence as he does not have the residual functional capacity to

perform any substantial gainful activity. He also asserts that the Medical-

Vocational Guidelines are overwhelmingly unfavorable to claimants under the age

of fifty and one doctor’s report was not given the proper weight. He contends

that the hearing was inadequate because (1) it lasted only fifteen minutes, (2) he

was not questioned, and (3) a vocational expert’s testimony was necessary.

Finally, Mr. Oliver asserts he cannot afford the recommended treatment.


                                          -2-
      We have reviewed parties’ briefs and the record under the applicable

standard. See Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027,

1028 (10th Cir. 1994). We see no reversible error.

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED for substantially the reasons set forth therein. The

mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                        -3-